UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6363


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

ODELL THOMAS,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Fayetteville.  W. Earl Britt,
Senior District Judge. (3:93-cr-00058-BR-2)


Submitted:    July 23, 2009                 Decided:   July 29, 2009


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas Peter McNamara, Federal Public Defender, Raleigh, North
Carolina for Appellant. Anne Margaret Hayes, Rudolf A. Renfer,
Jr., Assistant United States Attorneys, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Odell   Thomas     appeals     the    district      court’s      order

denying    his    18   U.S.C.     § 3582(c)(2)      (2006)    motion.      We    have

reviewed the record and find no reversible error.                    Accordingly,

we affirm for the reasons stated by the district court.                      United

States    v.    Thomas,    No.    3:93-cr-00058-BR-2         (E.D.N.C.    Feb.   24,

2009).     We dispense with oral argument because the facts and

legal    contentions      are    adequately    presented      in   the    materials

before    the    court    and    argument   would    not     aid   the   decisional

process.

                                                                           AFFIRMED




                                        2